In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00033-CR



      LORENZA DONDRA ANDREWS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2020F00251




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

        A Cass County jury convicted Lorenza Deondra Andrews of murder and recommended a

sentence of sixty years’ imprisonment. The trial court sentenced Andrews in accordance with

the jury’s recommendation, and Andrews timely filed a notice of appeal on March 11, 2022.

After filing that notice of appeal, Andrews died.

        The Court of Criminal Appeals has stated, “We have long held that the death of the

appellant during the pendency of his appeal deprives the court of jurisdiction[,] and the proper

disposition is [permanment] abatement.”1 State v. McCaffrey, 76 S.W.3d 392, 392 (Tex. Crim.

App. 2002); see TEX. R. APP. P. 7.1(a)(2); Whitmire v. State, 943 S.W.2d 894, 895 (Tex. Crim.

App. 1997) (en banc) (per curiam).

        Accordingly, we permanently abate this appeal.




                                                        Scott E. Stevens
                                                        Justice

Date Submitted:           October 18, 2022
Date Decided:             October 19, 2022

Do Not Publish




1
 Appellant’s counsel filed a motion to dismiss this appeal due to Andrews’s death. We hereby deny that motion as
dismissal and permanent abatement are separate and distinct dispositions. See Vargas v. State, 659 S.W.2d 422, 423
(Tex. Crim. App. 1983) (en banc) (per curiam) (detailing why permanent abatement, rather than dismissal, is proper
disposition when appellant dies while appeal is pending).
                                                        2